Citation Nr: 1612097
Decision Date: 03/24/16	Archive Date: 04/25/16

Citation Nr: 1612097	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-00 067A	)	DATE
	)

On appeal from the
Department of Veterans Affairs in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1951 to February 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, followed by a transfer of this case to the jurisdiction of the RO in Waco, Texas.  It was remanded in January 2016 by the Board to undertake merits-based development, without acknowledgement of the Veteran's pending request for a videoconference hearing before the Board.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in February 2016.  A transcript of that proceeding is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


VACATUR

FINDINGS OF FACT

1.  By its action on January 15, 2016, the Board remanded the Veteran's appeal involving his claim for service connection for prostate cancer, to include as due to include as due to exposure to ionizing radiation, for further development.  

2.  That action was taken without regard to the Veteran's pending request for a videoconference hearing before the Board; while his request for a Board hearing in June 2015 was cancelled by him in a written statement received by VA prior to the conduct of that hearing, he therein also requested that his videoconference hearing before the Board be rescheduled for a later date.   


CONCLUSION OF LAW

The Board's action of January 15, 2016, remanding the Veteran's appeal seeking service connection for prostate cancer, to include as due to ionizing radiation, was entered without the Veteran being afforded a requested hearing, which constituted a denial of due process and requires vacatur of that action.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate action at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  

In October 2014, the Board issued a remand in which it returned to the Agency of Original Jurisdiction (AOJ) the Veteran's appeal with respect to the issue of his entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.  

The Veteran in his substantive appeal requested a videoconference hearing before the Board and such proceeding was initially scheduled to occur in June 2015, but prior to its occurrence, he submitted a written statement to VA in which he cancelled his request for that hearing.  And, in handwriting at the bottom of that pre-printed form, he indicated that he would be out-of-town on travel at the time of the scheduled hearing in June 2015 and he therein requested that his hearing be rescheduled, preferably in August 2015.  The fact that the Veteran requested rescheduling, as opposed to withdrawing his hearing request, was overlooked by the Board at the time of its entry of a decisional document in January 2016, remanding the issue on appeal for merits-based development.  To permit that action to stand would be violative of the Veteran's due process right to be heard as to the matter under consideration.  

Accordingly, the Board action of January 15, 2016, addressing the issue(s) of the Veteran's entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation, is vacated.  This vacatur is in the nature of a preliminary determination and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015). 


ORDER

The remand action of the Board on January 15, 2016, in the context of his claim for service connection for prostate cancer, to include as due to exposure to ionizing radiation, is vacated.


REMAND

It is the Veteran's primary contention that his prostate cancer, diagnosed in 2009, is due to his exposure to ionizing radiation during Operation CASTLE conducted at the Pacific Proving Grounds in 1954.  His participation in Operation CASTLE is verified, as is his diagnosis of prostate cancer.  In his oral and written statements of record, the Veteran challenges the dose estimates of ionizing radiation exposure offered by the Defense Threat Reduction Agency (DTRA), indicating that he wore no dosimeter and was fully exposed to radiation through at least two bomb detonations and residuals thereof during recreation taken at a nearby island during the period in which Operation CASTLE was active.  In light of the Veteran's oral and written testimony, the Board deems it advisable to obtain a further dose estimate.  

Also, in January 2012, DTRA provided updated dose estimates for Operation CASTLE, which have not been considered to date by the necessary authority.  Notably, if a veteran has a radiogenic disease, including prostate cancer, that manifested five years or more after last radiation exposure, the case is to be referred to the Under Secretary for Benefits, for consideration of the case and opinion with consideration of the factors listed in 38 C.F.R. § 3.311(e) (2015).  38 C.F.R. § 3.311(b) (2015).  This has not been accomplished to date.  

Moreover, in January 2011, the Veteran submitted a signed authorization by way of a VA Form 21-4142, for records of his treatment for prostate cancer compiled since 2009 by Dr. K.R. Wagner, a urologist, at Scott & White Memorial Hospital.  There is only of record a statement from this physician, dated in November 2010. The private treatment records identified by the Veteran were not obtained.  As these may be relevant to his claim, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take the necessary steps to obtain all records regarding the Veteran's treatment for prostate cancer since 2009 by Dr. K.R. Wagner at Scott & White Hospital.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.
 
2.  Then, obtain a new dose estimate as to the amount of ionizing radiation to which the Veteran was exposed while on active duty, to include his involvement in Operation CASTLE.  

3.  Thereafter, refer the Veteran's case to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c), who may request an advisory medical opinion from the VA Under Secretary of Health under 38 C.F.R. § 3.311(b), (c)(1).

4.  Lastly, readjudicate the claim on appeal and if the benefit sough on appeal remains denied, issue a supplemental statement of the case and afford the Veteran a reasonable period for a response.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




	                        ____________________________________________
	MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




Citation Nr: 1601839	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-00 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, including as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1951 to February 1955.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran's case is in the jurisdiction of the VA RO in Waco, Texas.

The Veteran was scheduled for a hearing with a Veterans Law Judge to be conducted by videoconference.  He cancelled his hearing request and did not request that the hearing be rescheduled.  All due process requirements were met regarding the Veteran's hearing request.  38 C.F.R. §§ 20.700, 20.702 (2015).
.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his prostate cancer, diagnosed in 2009, is due to his exposure to ionizing radiation during Operation CASTLE conducted at the Pacific Proving Ground in 1954.  His participation in Operation CASLTE is verified. 

In January 2012, the Defense Threat Reduction Agency (DTRA) provided updated dose estimates for Operation CASTLE.  

If a veteran has a radiogenic disease, including prostate cancer, that manifested 5 years or more after last exposure, the case is to be referred to the Under Secretary for Benefits, for consideration of the case and opinion with consideration of the factors listed in 38 C.F.R. § 3.311(e) (2015).  38 C.F.R. § 3.311(b) (2015).  This was not done.

In January 2011, the Veteran submitted a signed authorization (VA Form 21-4142) for records of his treatment for prostate cancer by Dr. K.R. Wagner, a urologist, at Scott & White Memorial Hospital since 2009.  He submitted a statement from this physician dated in November 2010.  The private treatment records identified by the Veteran were not obtained.  As these may be relevant to his claim, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take the necessary steps to obtain all records regarding the Veteran's treatment for prostate cancer since 2009 by Dr. K.R. Wagner at Scott & White.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Then, refer the Veteran's case to the VA Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c), who may request an advisory medical opinion from the VA Under Secretary of Health under 38 C.F.R. § 3.311(b), (c)(1).

3. If any benefit sough on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



